GARLAND, Judge.
The bill in this case was filed for the same purpose as the bill in case No. 2, Atchison, Topeka & Santa F6 Railway Co. Southern Pacific Co., and San Pedro, Dos Angeles & Salt Lake Railroad Co., v. Interstate Commerce Commission and United States, 188 Fed. 229, except that the switching service for which a charge is claimed is performed at the city of San Francisco, Cal.
For the reasons stated in the opinion filed in case No. 2, above mentioned, the motion for a temporary injunction made by the petitioners is granted, and the motion to dismiss made by the United States and the Interstate Commerce Commission is denied.
MACK, Judge, dissenting. See 188 Fed. 929.